Citation Nr: 1426663	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis (claimed as lung damage), to include as due to herbicide exposure.

2.  Entitlement to service connection for an eye disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for rheumatoid arthritis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2012, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic claims file. 

In July 2012 additional argument and evidence from the Veteran's private medical professionals were submitted in support of his claim.  In May 2014 the Veteran's representative acknowledged the new evidence submitted and specifically waived the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304I (2013).   In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of service connection for a lung disorder, an eye disability, and rheumatoid arthritis, to include as due to herbicide exposure.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. §§ 3.159, 3.326(a). VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran contends that his lung disorder, eye disability, and rheumatoid arthritis are all due to herbicide exposure in service.  A review of the Veteran's DD 214 indicates that the Veteran served in the Republic of Vietnam from November 1969, to December 1970.  Thus based on the evidence of record, which establishes that the Veteran was in Vietnam, the Veteran is presumed to have been exposed to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In support of the claim, the Veteran submitted some medical statements.  In a July 2012 letter, Dr. P.D. noted that he had been the Veteran's primary care physician since 2003.  Dr. P.D. reported that the Veteran "suffer[ed] from many chronic medical conditions that require a variety of different medications" and that "[s]ome of his medical conditions could very well be related to Agent Orange, but because he is on medications that are sometimes used to treat Agent Orange, they may be masking the condition."  Dr. P.D. maintained that the Rituxan the Veteran took for his rheumatoid arthritis "could also be" used for treatment of Agent Orange.  In a June 2012 letter, Dr. G.R. noted that the Veteran was first evaluated in 2004 with proptosis of the right eye and possible Grave's disease.  The Veteran was sent to Dr. D.B. who found muscle belly enlargement of his right eye consistent with the proptosis; however, she was not sure whether there might be some inflammatory myositis.  She suggested possible biopsy of the area given the potential for tumor development.  Dr. G.R. maintained that "[t]hese are all consistent findings that may be possibly be related to Agent Orange exposure back when [the Veteran] was serving in the military in Vietnam even though it is impossible to confirm this association."  Dr. G.R. indicated that with all of the Veteran's thyroid profile testing being normal it was possible that it could be euthyroid eye disease versus some other inflammatory myositis.  Dr. G.R. noted that "findings of myositis and other inflammatory diseases are consistent with Agent Orange exposure."  In a July 2012 letter, M.G. noted that Rituxan or Rituximab, which the Veteran took for his rheumatoid arthritis in the past, was also used as a cancer treatment.  M.G. maintained that there was a possibility that the Rituxan kept his lung nodule and eye mass from developing into cancer but it was clinically hard to determine that this was the case.  

The foregoing medical statements indicate that there is a possibility that the Veteran's eye disability and rheumatoid arthritis are due to herbicide exposure. To permit a grant of service connection there must be more than the mere possibility that the Veteran's exposure to herbicides caused his claimed disabilities.  Rather, the record must show a medical probability that the exposure caused the disabilities. See 38 C.F.R. § 3.102 (2013).  The Board finds that the Veteran should be afforded a VA examination with nexus opinion to substantiate his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names, addresses, and approximate dates of treatment for all health care providers who provided treatment for his claimed lung, eye, and rheumatoid arthritis disabilities since May 2010.  The Veteran should complete the necessary authorization forms to permit VA to obtain the identified treatment records.  Notice to the Veteran of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e).  The Veteran should also be advised that in the alternative, he can provide records of treatment.

2.  Thereafter, schedule the Veteran for appropriate VA examination(s) by a physician(s) (M.D.) to determine whether the Veteran has a lung disorder, an eye disability, and rheumatoid arthritis due to exposure to herbicides. The claims file and a copy of this remand must be reviewed by the examiner, and the examination report should reflect that the claims file was reviewed.  All indicated testing must be conducted.

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  The Veteran contends that because his lung disorder, eye disability, and rheumatoid arthritis responded favorably to medications (including Remicade and Rituxan) used to treat cancer, his disabilities had characteristics of and mimicked diseases (including Hodgkin's disease and Non-Hodgkin's lymphoma) associated with herbicide exposure and therefore should be considered as having been caused by such herbicide exposure.  In light of the foregoing, the examiner(s) should provide opinions on the following:

a)  Is it at least as likely as not (50 percent or greater probability) that any lung disorder, including pulmonary fibrosis, is etiologically related to in-service herbicide exposure.*  The examiner must specifically discuss Dr. P.D.'s July 2012 letter and M.G.'s July 2012 letter. 

b)  Is it at least as likely as not (50 percent or greater probability) that any eye disability, to include tumor, is etiologically related to in-service herbicide exposure.*  The examiner must specifically discuss Dr. P.D.'s July 2012 letter, Dr. G.R.'s June 2012 letter, and M.G.'s July 2012 letter. 

c)  Is it at least as likely as not (50 percent or greater probability) that rheumatoid arthritis is etiologically related to in-service herbicide exposure.*  The examiner must specifically discuss Dr. P.D.'s July 2012 letter and M.G.'s July 2012 letter. 

*The Board is cognizant that there is no VA presumption of service connection for pulmonary fibrosis, eye tumor, and rheumatoid arthritis as due to herbicide exposure.  The studies conducted by the National Academies of Sciences (NAS) speak only to generalities.  The question here is what is the likelihood that this Veteran's lung disorder, eye disorder, and rheumatoid arthritis are related to his herbicide exposure given his medical history, family history, risk factors, etc.  All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  Thereafter, readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



